      Case 1:19-cv-07936-ER Document 117 Filed 08/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BEIRNE WEALTH CONSULTING
SERVICES, LLC,
                              Plaintiﬀ,
                                                                 ORDER
                – against –
                                                            19 Civ. 7936 (ER)
CHRISTOPHER ENGLEBERT, JAMIE
ENGLEBERT, and ENGLEBERT
FINANCIAL ADVISORS, LLC,
                              Defendants.


RAMOS, D.J.:

         On July 10, 2020, the parties indicated they had reached a settlement-in-principle

that would dispose of this matter. Doc. 115. Accordingly, the Court granted a stay in

these proceedings until July 31, 2020. Doc. 116. �at date having passed, the parties are

directed to ﬁle a status report by August 14, 2020 advising whether the parties consent to

this matter’s dismissal or to it being unstayed.


It is SO ORDERED.


Dated:    August 10, 2020
          New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.
